DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the generator tubular" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ocalan et al. (US Patent Application Publication No. 2013/0026766).
In reference to claim 1, Ocalan discloses an energy generator for a rotatable tubular (par. 0029, a drill string of tubulars 213) extending downhole along a wellbore comprising:
a first energizing portion 213 drivably rotatable by rotation of the tubular (Figs. 2A and 5); and
a second energizing portion 215 supported concentrically about the first energizing portion 213 and rotatable relative thereto (par. 0029); and
wherein, when the tubular rotates the first energizing portion 213 rotates relative to the second energizing portion 215, electrical current is generated from one of the first or second energizing portions (par. 0029, “relative rotational motion of the rotary stabilizer (215) with respect to the drillstring (213) is used to generate energy”).
In reference to claim 2, Ocalan discloses that one of the first or second energizing portions being a magnet 203 for producing a magnetic field (par. 0030), and the other of the second and first energizing portion comprises an electrical coil 205 (par. 0030), relative movement of the coil 205 and magnetic field inducing current therein (par. 0030).
In reference to claim 3, Ocalan discloses a wireless data transmitter for communication of data signals between generators (par. 0036, Fig. 5). 
In reference to claim 4, Ocalan discloses that the rotatable tubular comprises a string of rotating tubulars 213, at least one tubular 213 being an energy-generating tubular comprising a rotor (Fig. 2A) having an axis and a stator 215 concentric thereto and rotatable about the rotor’s axis (Fig. 2A); and
for each generating tubular 213, the rotor comprises the first energizing portion 213 and the stator 215 comprises the second energizing portions 215 (Fig. 2A, par. 0029).
In reference to claim 5, Ocalan discloses that the rotor 213 comprises the first energizing portion 213 and the stator 215 comprises the second energizing portion 215 (Fig. 2A, par. 0029). 
In reference to claim 6, Ocalan discloses that the rotor 213 further comprise one or more magnets 203 arranged about the rotor’s axis (par. 0030, “the permanent magnets (203) may be located on the drill string (213)”); and 
the stator 215 comprises one or more coils 205 (par. 0030, “the windings/coils on the rotary stabilizer (215)”); 
wherein as the generator tubular 213 rotates, the one or more magnets 203 are repeatedly driven past the one or more coils 205 for generating an alternating current therein (par. 0030, Fig. 2B). 
In reference to claim 7, Ocalan discloses that the stator 215 is a tubular centralizer for engaging the wellbore (Fig. 2A, par. 0029) and is restrained from rotation by the wellbore whilst the rotor 213 rotates relative to the stator 215 (Fig. 2A). 
In reference to claim 10, Ocalan discloses an energy storage device for storing surplus energy during generation of the current and capable of discharge when current is not being generated (par. 0030, “electric energy that results from this conversion may also be stored in a capacitor, supercapacitor or as chemical energy in a battery).

In reference to claim 21, Ocalan discloses a method of drilling a wellbore from surface (Fig. 5) comprising:
rotating a string of tubulars 501 extending from surface to a drill bit at a distal location downhole (Fig. 5);
collecting downhole data at one or more data collection locations along the tubular string 501 (par. 0042);
generating power at each of the one or more data collection locations for processing the collected data (par. 0036); and
wirelessly transmitting the collected data from one data collection location to an adjacent data collection location to surface (par. 0036).
In reference to claim 22, Ocalan discloses modifying a tubular 213 for each data collection location by affixing one or magnets 203 circumferentially about the tubular 213 (Fig. 2B) to form a generator rotor about the tubular 213, and fitting a generator stator 215 concentrically about the rotor for forming an generator-equipped tubular (Figs. 2A and 2B, par. 0030), and
energizing a wireless transmitter and receiver by the generated power for wirelessly transmitting the collected data from each of the data collection locations (par. 0036).
In reference to claim 23, Ocalan discloses assembling the string of tubulars 501 by joining a plurality of generator-equipped tubulars 503 (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ocalan et al. (US Patent Application Publication No. 2013/0026766) in view of Hall et al. (US Patent Application Publication No. 2007/0194948).
In reference to claims 8 and 9, Ocalan fails to disclose that the stator further comprises a diode bridge circuit for rectification of the generated energy.
Hall discloses that diode bridge rectifier circuits 46 can be provided to convert current into a desired form (par. 0047).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include rectification circuitry, such as a diode bridge, so that a desired form of current can be produced.

 Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ocalan et al. (US Patent Application Publication No. 2013/0026766) in view of Bankston et al. (US Patent Application Publication No. 2007/0079989).
In reference to claim 11, Ocalan discloses sensors (par. 0042) but fails to disclose that the stator further comprises one or more sensors, each sensor for establishing data signals related to downhole parameters.
Bankston discloses a stator 104 (par. 0009) comprising one or more sensors 164 (Fig. 1), each sensor 164 for establishing data signals related to downhole parameters (par. 0022).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to dispose sensors on the stator so that measurements can be taken at the periphery of the borehole.
In reference to claim 12, Ocalan discloses sensors comprising pressure sensors (par. 0042).
In reference to claim 13, Ocalan discloses a wireless data transmitter for transmitting each data signal related to downhole parameters to another of the generating tubulars and a wireless data receiver for receiving each data signal (par. 0036).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ocalan et al. (US Patent Application Publication No. 2013/0026766) in view of Bankston et al. (US Patent Application Publication No. 2007/0079989) as applied to claim 13 above, and further in view of Hay (US Patent Application Publication No. 2017/0051579).
In reference to claim 14, Ocalan fails to disclose that the wireless data transmitters and receivers are radio frequency wireless communications.
Hay discloses the use of radio frequency wireless transmitters (par. 0084).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use radio frequency wireless transmitters and receivers in place of the generic wireless transmitters and receivers as it amounts to a substitution of known equivalents to perform the same function, which is in this case to receive and transmit data.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ocalan et al. (US Patent Application Publication No. 2013/0026766) in view of Hay (US Patent Application Publication No. 2017/0051579).
In reference to claim 15, Ocalan discloses a system for wireless communication (par. 0036) along a tubular string 501 (fig. 5) of tubulars between surface and downhole locations comprising:
a plurality of energy generators 503 according to claim 7 (par. 0036, energy generators 503 comprise the “rotary stabilizers” described in the embodiment of Fig. 2A) and distributed along the tubular string 501 (Fig. 5); and
a wireless communication module having a transmitter and receiver, at each generator 503, the communication module powered by its respective generator (par. 0036);
wherein, as the tubular string rotates 501, each communication module communicates with a like communication module within a wireless range (par. 0036).
Ocalan fails to disclose that the wireless communication module is a radio frequency wireless data communication module.
Hay discloses the use of radio frequency wireless transmitters (par. 0084).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use radio frequency wireless transmitters and receivers in place of the generic wireless transmitters and receivers as it amounts to a substitution of known equivalents to perform the same function, which is in this case to receive and transmit data.
In reference to claim 16, Ocalan discloses that each generator 503 and associated communication module are incorporated in a tubular centralizer pod (Figs. 2A and 2B).
In reference to claim 17, Ocalan discloses that each centralizer pod further comprises one or more sensors for establishing data signals related to downhole parameters (par. 0042), the communication modules communicating the sensor data uphole to surface along the plurality of centralizer pods to surface (par. 0036).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ocalan et al. (US Patent Application Publication No. 2013/0026766) in view of Hay (US Patent Application Publication No. 2017/0051579) as applied to claim 16 above, and further in view of Tegeler et al. (US Patent Application Publication No. 2017/0370202).
In reference to claim 18, Ocalan discloses a drill string 501 that communicates signals along each centralizer pod 503 (par. 0036, Fig. 5) but fails to disclose that the drill string comprises a steerable drill bit at a downhole distal end, wherein the communication modules communicate control signals downhole.
Tegeler discloses a steerable drill bit 155 with a steering section 150 (par. 0012) and a surface controller 190 that communicates control signals downhole (par. 0013).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a steering section with the drill bit so that the bit can be steered in a desired direction.  It also would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to communicate control signals downhole from the surface so that a human operator or computer at the surface can control downhole operations.
In reference to claim 19, Ocalan discloses sensors comprising pressure sensors (par. 0042).
In reference to claim 20, Ocalan discloses sensors comprising guidance sensors (par. 0042, accelerometers).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Partouche et al. (US Patent Application Publication No. 2015/0090444) discloses a downhole generator (Fig. 3), Miles et al. (US Patent Application Publication No. 2015/0034294) discloses a downhole generator (Fig. 9) and Fredericks et al. (US Patent Application Publication No. 2002/0062992) discloses centralizers 264 comprising sensors 301 (Fig. 3C).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



12/14/22